This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRYCE FRANKLIN,

 3          Plaintiff-Appellant,

 4 v.                                                                     No. A-1-CA-37281

 5 TIMOTHY HATCH, MATTHEW
 6 MONTOYA, and TIMOTHY
 7 HERNANDEZ,

 8          Defendants-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
10 Emilio J. Chavez, District Judge

11 Bryce Franklin
12 Santa Fe, NM

13 Pro Se Appellant

14 YLAW, P.C.
15 Sean E. Garrett
16 Albuquerque, NM

17 for Appellees

18                                  MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   Plaintiff, a self-represented prisoner, appeals from an order granting summary

 2 judgment on Plaintiff’s civil claims. We issued a calendar notice proposing to affirm.

 3 Plaintiff has responded with a memorandum in opposition. We affirm.

 4   {2}   Plaintiff continues to claim that he was denied due process by his disciplinary

 5 proceedings. [MIO 3] The district court granted summary judgment in favor of

 6 Defendants. [RP 224] “Summary judgment is appropriate where there are no genuine

 7 issues of material fact and the movant is entitled to judgment as a matter of law.” Bank

 8 of N.Y. Mellon v. Lopes, 2014-NMCA-097, ¶ 6, 336 P.3d 443 (internal quotation

 9 marks and citation omitted).

10   {3}   Defendants presented an affidavit and documents that showed that Defendants

11 complied with the procedural protections given to inmates during the disciplinary

12 process, including notice, a hearing, the right to be present, and the taking of evidence.

13 [RP 141-59] Under such circumstances, this Court has ruled that due process has been

14 afforded. Griffin v. Thomas, 2004-NMCA-088, ¶¶ 51-52, 136 N.M. 129, 95 P.3d
15 1044. To the extent that Plaintiff is asserting that Defendants failed to establish a

16 prima facie showing that they were entitled to summary judgment [MIO 4], our review

17 of the records indicates otherwise. [RP 141-59] Finally, we believe that Defendants

18 were entitled to summary judgment even if, arguendo, we applied a heightened due

19 process review under our state constitution.



                                               2
 1 ISSUE 2:

 2   {4}   Plaintiff continues to claim that the district court erred by failing to rule on

 3 various motions before granting summary judgment. [MIO 15] These motions

 4 apparently requested further discovery and a motion to amend the complaint. [DS 3]

 5 Defendant has not established that these motions would have created a sufficient

 6 material factual dispute to avoid summary judgment. See Morris v. Merchant, 1967-

 7 NMSC-026, ¶ 24, 77 N.M. 411, 423 P.2d 606 (“The function of an appellate court is

 8 to correct an erroneous result, and it will not correct errors which, even if corrected,

 9 will not change the result.”). Instead, we construe Plaintiff’s motions as a bare

10 assertion that material factual disputes could develop. A party opposing summary

11 judgment “may not simply argue that [evidentiary] facts [requiring a trial on the

12 merits] might exist, nor may [the party] rest upon the allegations of the complaint.”

13 Dow v. Chilili Coop. Ass’n, 1986-NMSC-084, ¶ 13, 105 N.M. 52, 728 P.2d 462.

14   {5}   For the reasons discussed above, we affirm.

15   {6}   IT IS SO ORDERED.


16
17                                          LINDA M. VANZI, Judge


18 WE CONCUR:




                                               3
1
2 JULIE J. VARGAS, Judge


3
4 JENNIFER L. ATTREP, Judge




                              4